DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 1 – 3, by the amendment submitted by the applicant(s) filed on June 11, 2021.  Claims 1 – 4 are pending in this application

Claim Rejections - 35 USC § 112
The previous 112(a), 112(b) and 112(f) paragraphs rejections of claims 1 – 4 are withdrawn due the current amendments.

Allowable Subject Matter
            Claims 1 – 4 are allowed.
            The following is an examiner’s statement of reasons for allowance: Claim 1 recites a current self-checking regulation circuit based on voltage calibration structure including the specific structure limitation of the first end of the detection resistor module is connected to a switch and to the analog to digital conversion module; the switch is first connected to the reference group current mirror unit followed by a connection to the regulation group current mirror unit; wherein a current value is generated by the detection and regulation module based on the differences between the current from the reference group current mirror unit and the regulation group current mirror unit such that the current value does not fluctuate even if the resistance value of the detection resistor module fluctuates, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
The closet prior art: Horiuchi et al. (US 2008/0272708) discloses a driving circuit for and a semiconductor device for driving a laser diode, which can switch between the on and off states of the laser diode at a high speed.  The driving circuit for and a semiconductor device for driving a laser diode, which can bring the waveform of a driving current which is supplied to the laser diode close to a rectangular one without additionally disposing any waveform shaping circuit, but don’t teaches or suggest the first end of the detection resistor module is connected to a switch and to the analog to digital conversion module; the switch is first connected to the reference group current mirror unit followed by a connection to the regulation group current mirror unit; wherein a current value is generated by the detection and regulation module based on the differences between the current from the reference group current mirror unit and the regulation group current mirror unit such that the current value does not fluctuate even if the resistance value of the detection resistor module fluctuates.
Oikawa (US 20020135424) discloses a current mirror circuit and an analog-digital converter, in which a current mirror having a high accuracy can be obtained even at a low power supply voltage, but don’t teaches or suggest the first end of the detection resistor module is connected to a switch and to the analog to digital conversion module; the switch is first connected to the reference group current mirror unit followed by a connection to the regulation group current mirror unit; wherein a current value is generated by the detection and regulation module based on the differences between the current from the reference group current mirror unit and the regulation group current mirror unit such that the current value does not fluctuate even if the resistance value of the detection resistor module fluctuates.
Liu et al. (US 20180138895) discloses the resistance calibration circuit includes: a reference voltage (Vref) outputting circuit, internal resistor,  external resistors, a current mirror, an analog-to-digital converting circuit (ADC), internal switch and digital controller, but don’t teaches or suggest the first end of the detection resistor module is connected to a switch and to the analog to digital conversion module; the switch is first connected to the reference group current mirror unit followed by a connection to the regulation group current mirror unit; wherein a current value is generated by the detection and regulation module based on the differences between the current from the reference group current mirror unit and the regulation group current mirror unit such that the current value does not fluctuate even if the resistance value of the detection resistor module fluctuates.


Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

     /Delma R Fordé/Examiner, Art Unit 2828                       



/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828